1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  CASE NO. 13CR4469-MMA-8
12                      Plaintiff,
                                                ORDER GRANTING DEFENDANT’S
13         v.                                   UNOPPOSED MOTION FOR EARLY
                                                TERMINATION OF SUPERVISED
14   FABIAN MENESES 98),                        RELEASE
15                      Defendant.
                                                [Doc. No. 625]
16
17
18         Upon due consideration of the applicable statutory factors, good cause
19   appearing, the Court GRANTS Defendant Fabian Meneses’ unopposed motion
20   and ORDERS that his remaining term of supervised release be terminated
21   pursuant to 18 U.S.C. § 3583(e)(1) as of the date this Order is filed.
22         IT IS SO ORDERED.
23   DATE: December 23, 2019                ___________________________________
                                            HON. MICHAEL M. ANELLO
24
                                            United States District Judge
25
26
27
28
